—Appeals by the *235defendant from two judgments of the County Court, Nassau County (Kowtna, J.), both rendered November 10, 1998, convicting him of burglary in the second degree under S.C.I. No. 2768/98 and criminal possession of stolen property in the fifth degree under S.C.I. No. 2769/98, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant failed to preserve the issue of whether he should have been given the opportunity to withdraw his pleas when he was sentenced to a term greater than that originally indicated at the time of his pleas (see, People v Lopez, 71 NY2d 662; People v Corona, 276 AD2d 639; People v Wright, 273 AD2d 419). The defendant’s pleas were knowingly, voluntarily, and intelligently made (see, People v Garcia, 92 NY2d 869; People v Eschenberg, 275 AD2d 719). Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.